Title: John Adams’ Commission as Justice of the Peace in Massachusetts Counties, 8 November 1775
From: Massachusetts Provincial Congress,Morton, Perez,Deputy Secretary of the Massachusetts Provincial Congress
To: Adams, John


     
      
     
     Watertown, 8 November 1775. Printed form with spaces filled in appropriately (Adams Papers); signed by Perez Morton, Deputy Secretary, and fifteen Council members.
     This commission is identical to that received by JA dated 6 September appointing him Justice of the Peace of Suffolk County (see calendar entry, above) except that it broadened his powers to include all of Massachusetts. Like the previous commission, it was given under the patronage system, for at the same time that JA was appointed, 26 others also received commissions, including the other four members of the Massachusetts delegation to the Continental Congress (Records of the States, Microfilm, Mass. E.1, Reel No. 9, Unit 1, p. 161). No evidence has been found, however, that JA ever made use of his commission.
    